Remanded by Supreme Court, January 24, 2005

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4720



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CECIL LAMONT STOKES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-95)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Appellant Cecil Lamont Stokes pled guilty pursuant to a

written plea agreement to one count of interference with commerce

and one count of brandishing a firearm during and in relation to a

crime   of   violence,     in   violation     of   18     U.S.C.   §§   1951    and

924(c)(1)(A)(ii)(2000). The district court sentenced Stokes to 162

months in prison.        Stokes timely appealed.

             Stokes’s appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising one issue:

whether the district court abused its discretion in sentencing

Stokes within the appropriate sentencing guidelines range.                   Stokes

has filed a pro se supplemental brief arguing that the district

court improperly enhanced his sentence and that the Government had

no jurisdiction over his case.          The Government has elected not to

file a brief.

             We   have   reviewed     the   arguments     presented     by   Anders

counsel   and     by   Stokes   and   conclude     they    are   without     merit.

Additionally, we have independently reviewed the entire record in

this case in accordance with Anders and have found no meritorious

issues for appeal.        We therefore affirm Stokes’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                      - 2 -
          We deny counsel’s motion to withdraw at this time.   This

court requires that Anders counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel may then move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.



                                                          AFFIRMED




                               - 3 -